Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, rendered June 2, 1960, convicting him of violation of section 1140 of the Penal Law, and suspending sentence. Judgment reversed on the law and the facts and a new trial ordered. On the evidence adduced a close question of fact was presented as to the identity of the person who had committed the crime. In support of the complainants’ evidence the arresting officer was permitted to testify that at the time of the arrest both complainants had identified the defendant. The admission of such testimony by the officer was error. In our opinion, under the circumstances here disclosed, such error requires reversal in the interest of justice, even though there was no objection to the officer’s testimony when it was received (cf. People v. De Jesus, 11 A D 2d 711, 712, and cases cited). Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.